                   Case 20-11768-CSS               Doc 557        Filed 11/13/20         Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    -------------------------------------------------------- x
                                                             :
    In re:                                                   :       Chapter 11
                                                             :
                                                 1
    Lucky Brand Dungarees, LLC, et al.,                      :       Case No. 20-11768 (CSS)
                                                             :
                               Debtors.                      :       (Jointly Administered)
                                                             :
                                                             :
    -------------------------------------------------------- x

                       CERTIFICATION OF COUNSEL
         REGARDING ORDER APPROVING ASSUMPTION AND ASSIGNMENT
      AGREEMENTS BY AND AMONG THE DEBTORS AND CERTAIN LANDLORDS

           The undersigned counsel to the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”) hereby certifies as follows:

           1.       On July 3, 2020, the Debtors and SPARC Group LLC (the “Buyer”) entered into

an asset purchase agreement (such agreement together with all schedules and exhibits attached

thereto, the “Asset Purchase Agreement”).

           2.       Pursuant to Section 2.7 of the Asset Purchase Agreement, during the Designation

Rights Period (as defined in the Asset Purchase Agreement), the Buyer may designate the Debtors’

unexpired real property leases and executory contracts listed on Schedule 2.7(a) to the Asset

Purchase Agreement for either assumption and assignment to the Buyer or its designee or rejection.

           3.       On August 12, 2020, the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”) entered the Order (A) Approving the Purchase Agreement;

(B) Approving the Sale to the Buyer of the Acquired Assets of the Debtors Pursuant to Section 363


1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
      (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
      Santa Fe Avenue, Los Angeles, California 90013.
                          Case 20-11768-CSS             Doc 557       Filed 11/13/20        Page 2 of 4




         of the Bankruptcy Code Free and Clear of All Liens, Claims, Interests, and Encumbrances;

         (C) Approving the Assumption and Assignment of Certain Executory Contracts and Unexpired

         Leases Pursuant to Section 365 of the Bankruptcy Code; (D) Authorizing the Debtors to

         Consummate Transactions Related to the Above; and (E) Granting Other Relief [D.I. 349] (the

         “Sale Order”).2 Among other things, Paragraph 23 of the Sale Order provides that, for any

         Designated Lease which the Buyer directs the Debtors to assume and assign to the Buyer, the

         Designation Counterparty may request a supplemental order approving such assumption and

         assignment.

                  4.       Certain Designation Counterparties have requested the proposed form of order

         attached as Exhibit A hereto (the “Proposed Order”) approving such assumption and assignment.

         Those certain Designation Counterparties are listed on Schedule 1 to the Proposed Order. The

         Buyer or its affiliate and the Designation Counterparties listed on Schedule 1 have entered into

         assumption and assignment agreements (each, an “Assumption Agreement”) dictating the terms

         of such assumption and assignment by the Debtors to the Buyer or such affiliate.

                  5.       The counsel of record for each Designation Counterparty listed on Schedule 1 to

         the Proposed Order is Ballard Spahr LLP (“Ballard Spahr”). Ballard Spahr has reviewed the

         Proposed Order and consents to its entry.

                  6.       Pursuant to Local Rule 9013-1(f), the Debtors, the Buyer, and the Designation

         Parties listed on Schedule 1 to the Proposed Order consent to the entry of a final order or judgment

         by the Court in connection with this Motion if it is later determined that the Court, absent consent

         of the parties, cannot enter final orders or judgments consistent with Article III of the United States

         Constitution.


         2
             Terms not otherwise defined herein shall have the meanings assigned to them in the Sale Order.

27340112.1
                                                                  2
                       Case 20-11768-CSS         Doc 557      Filed 11/13/20    Page 3 of 4




                WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter the

         Proposed Order substantially in the form attached as Exhibit A at its earliest convenience.


         Dated: November 13, 2020               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware

                                                /s/ Joseph M. Mulvihill
                                                Michael R. Nestor (No. 3526)
                                                Kara Hammond Coyle (No. 4410)
                                                Andrew L. Magaziner (No. 5426)
                                                Joseph M. Mulvihill (No. 6061)
                                                Betsy L. Feldman (No. 6410)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253
                                                Email:      mnestor@ycst.com
                                                            kcoyle@ycst.com
                                                            amagaziner@ycst.com
                                                            jmulvihill@ycst.com
                                                            bfeldman@ycst.com

                                                - and -

                                                LATHAM & WATKINS LLP
                                                George A. Davis (admitted pro hac vice)
                                                Jonathan J. Weichselbaum (admitted pro hac vice)
                                                Brian S. Rosen (admitted pro hac vice)
                                                885 Third Avenue
                                                New York, New York 10022
                                                Telephone: (212) 906-1200
                                                Facsimile: (212) 751-4864
                                                Email:      george.davis@lw.com
                                                            jon.weichselbaum@lw.com
                                                            brian.rosen@lw.com

                                                - and -




27340112.1
                                                          3
             Case 20-11768-CSS   Doc 557     Filed 11/13/20   Page 4 of 4




                                 Ted A. Dillman (admitted pro hac vice)
                                 Chris Craige (admitted pro hac vice)
                                 355 South Grand Avenue, Suite 100
                                 Los Angeles, California 90071
                                 Telephone: (213) 485-1234
                                 Facsimile: (213) 891-8763
                                 Email:     ted.dillman@lw.com
                                            chris.craige@lw.com

                                 Counsel for Debtors and Debtors in Possession




27340112.1
                                         4
